Citation Nr: 1605303	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder not otherwise specified (NOS). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1972 to February 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for PTSD and hearing loss.  In November 2009, the Veteran filed a notice of disagreement (NOD) as to the claims for service connection.  A statement of the case (SOC) was issued in April 2013.  The RO granted the Veteran's claim for service connection for hearing loss in an April 2013 decision.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013 for the claim of service connection for PTSD. 

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.  During the 60-day abeyance period, the Veteran, through his representative, submitted the report of an August 2014 PTSD Disability Benefits Questionnaire (DBQ) and a statement in support of his claim, however, the Veteran did not waive initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).

Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in May 2013 and AOJ consideration of this evidence has not been explicitly requested.  As such, in this case, a waiver of the additionally-received  evidence is not necessary, and the Board may properly consider all pertinent evidence of record.

As regards characterization of the appeal, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO adjudicated only the matter of service connection for PTSD, the record reflects other psychiatric diagnoses, to include bipolar disorder (NOS).  Accordingly, and consistent with Clemons and the current record, the Board has characterized has expanded the appeal to encompass all diagnosed disorders, and, for reasons made clear below,, has bifurcated the appeal into the two matters set forth on the title page.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a  separate, paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals the July 2014 Board hearing transcript.  The remaining documents in Virtual VA consist of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The Board's decision on the service connection claim for PTSD is set forth below.  The service connection claim for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder NOS, is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished. 

2.  While the Veteran has been diagnosed with PTSD and there is medical evidence tending to link some of his symptoms to his alleged in-service stressors, he did not engage in combat with the enemy and has not alleged a combat-related stressor, or a stressor associated with actual fear of hostile military of terrorist activities; there are no service records or other credible evidence that corroborates the occurrence of any alleged in-service stressor(s); and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressor(s). 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R                   § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With regard to Veteran's allegations that he experienced harassment and personal assault during service, VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  A review of the record reveals that in a July 2009 pre-rating letter, the Veteran was advised that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his claimed in-service stressor of being discriminated against and subject to mistreatment. 

The July 2009 pre-rating letter also provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for service connection for PTSD.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2009 rating decision reflects the RO's initial adjudication of the claim for service connection for PTSD after the issuance of the July 2009 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment and personnel records and the reports of the VA examinations, as well as the Veteran's VA outpatient and various private treatment records.  Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is required.

As for the July 2014 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the July 2014 hearing, the undersigned Veterans Law Judge identified the issue on appeal one for  service connection for an acquired psychiatric disorder to include PTSD.  Also, information was solicited regarding the Veteran's in-service stressors, the nature, onset and continuity of the Veteran's symptoms, as well as with respect to treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As indicated, pertinent evidence was submitted by the Veteran following the hearing.  Moreover, nothing gave rise to the possibility-during the hearing or at any other time-that there exists any outstanding evidence pertinent to the matter herein decided that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

The Veteran contends that he suffers from PTSD as a result of several traumatic incidents that occurred in service, including harassment by fellow soldiers in his artillery unit to include burning his arm and holding his head near a canon as it was fired allegedly resulting in his hearing loss and his belief that he was going to be sent to Vietnam on a burial detail. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

At the outset, the Board notes that the Veteran has been diagnosed with PTSD, in particular, by a March 2013 VA psychologist.  In addition, there is some medical evidence-namely, the August 2014 VA examination report-suggesting that there exists a link between the Veteran's alleged in-service stressors and his symptoms.  Nonetheless, the Board finds that the claim for service connection must fail because another, essential criterion for establishing service connection for PTSD-credible evidence that any claimed stressor(s) actually occurred-has  not been met. 

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where the veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).

However, the Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  Moreover, in Hall v. Shinseki, the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.304(f)(3) applies "only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  717 F.3d 1369, 1372 (Fed. Cir. 2013).   

Here, the Veteran's current claim is based solely on allegations that he was the victim of mistreatment during service (harassment and beatings), and that he feared deployment to Vietnam.  As the Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy, or that his alleged stressor was combat-related or involved actual fear of hostile enemy activity (within the meaning of that regulatory revision), he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of his claimed in-service stressors is required. 

In his August 2014 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), the Veteran detailed several traumatic incidents.  The Veteran indicated that the events that he described occurred between 1974 and 1975, and he described being harassed and beaten by his fellow soldiers.  Specifically, he stated that the harassment began with pushing and making fun of him, then progressed to assaults in the shower.  He also indicated that his fellow soldiers beat him up and held his head behind artillery guns while they were fired.  The Veteran described an incident where his fellow soldiers held his arm under boiling water resulting in a burn.  The Veteran indicated that he reported what happened to his captain and that he was transferred to an office job.  The Veteran made no allegations regarding his prior assertions that his fear of deployment to Vietnam lead to his PTSD. 

The Board notes that the Veteran's Form DD-214 confirms that his military occupational specialty (MOS) was field artillery.  The Veteran's personnel records confirm that the Veteran was assigned to an artillery unit and that he worked as a clerk.  However, neither his  service personnel records nor his service treatment records  document any complaints of abuse or harassment.  

The RO attempted to verify the Veteran's alleged stressors with the United States Army and Joint Services Records Research Center (JSRRC)).  In a September 2009 Memorandum, the JSRRC made a formal finding as to the lack of information available to verify purported stressors in connection with the Veteran's claim for PTSD.  The RO indicated that in July 2009, the Veteran had been asked to provide specific details of the stressor incidents in service that resulted in his claimed PTSD, to include providing the location and approximate time of the stressful events in question.  The Veteran failed to respond to the request for specific information.  The RO noted that all procedures to obtain the information from the Veteran had been properly followed and exhausted.  The RO noted that the July 2009 letter had been sent to the Veteran informing him of the information needed to substantiate his claim, and a copy of the Veteran's service personnel records as well as his service treatment records had been associated with the file.  

As noted above, the Veteran's service treatment records and personnel records fail to corroborate the Veteran's allegations of harassment, beatings, and abuse, and no other evidence has been received to corroborate any such occurrences. , While the Veteran has submitted various statements regarding his alleged stressors, and testified to such during his July 2014 Board hearing, he has not provided any corroborating statements from others who may have witnessed any such events, and none of the statements provide additional detailed information as to the names of those involved, or more exact dates and locations, so as to warrant further action to attempt to independently corroborate the occurrence of the claimed events.  

 In sum, the Veteran did not engage in combat with the enemy, his alleged stressors neither involve alleged combat nor actual fear associated with hostile military or terrorist activity, and there is no evidence corroborating the Veteran's contentions that he was harassed and beaten by  his fellow soldiers, as alleged.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  In this case, however, he occurrence of none of the details of the Veteran's alleged stressors has been corroborated.  

As there is no credible supporting evidence that claimed in-service stressors actually occurred-an  essential criterion for establishing service connection for PTSD-the  Veteran cannot meet the requirements of 38 C.F.R.  § 3.304(f), and the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that there is no doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

The Veteran has claimed that his current acquired psychiatric disorder is the result of his service, and that he resorted to self-medication to cope with his disorders.  Service treatment records reflect no complaints, findings or diagnosis for mental health disorders.  The post-service clinical evidence reflects various psychiatric diagnose, other than PTSD, including bipolar disorder NOS, and polysubstance dependence.

During the Veteran's July 2014 hearing, he testified that he turned to alcohol while in the military and later drugs as a way of self-medicating.  The Veteran testified that it was only after he became sober that he realized he suffered from mental health disorders.  The Veteran testified that he believed his mental health conditions, to include his bipolar disorder and polysubstance dependence, began while he was in service.

VA examiners, in March 2013 and August 2014, found that the Veteran met the diagnostic criteria for bipolar disorder NOS and polysubstance dependence.  

However, the March 2013 examiner  offered no opinion as to the etiology of the Veteran's bipolar disorder NOS or polysubstance dependence.  

The August 2014 examiner (who completed the DBQ on the Veteran's behalf) opined "it is more likely than not that his severe disability is related to his military service."  However, the examiner did not identify which disorder(s) is/are related to the Veteran's military service , and, to  the extent that this examiner n provided an etiology, opinion, no rationale for the opinion expressed was provided.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, given the above-noted deficiencies, the Board finds that further medical opinion to obtain an adequate opinion addressing the etiology of the Veteran's acquired psychiatric disorder(s) other than PTSD,  to include bipolar disorder NOS and polysubstance dependence-based on full consideration of the  Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the remaining claim on appeal. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

On remand, the AOJ should arrange to obtain an addendum opinion from the individual  who examined the Veteran in August 2014, or, if necessary, from another appropriate mental health professional (preferably, a psychiatrist or psychologist).    The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the mental health professional  designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655  (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving VA treatment from the VA Medical Center (VAMC) in West Los Angeles and that records from that facility dated through January 2010 have been associated with the record; however, more recent records may well exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the West Los Angeles VAMC all pertinent records of mental health evaluation and/or treatment of the Veteran dated since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (to particularly include as regards private (non-VA) treatment)),  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC all outstanding, pertinent records of mental health  evaluation and/or treatment of the Veteran, dated since January 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the individual  who examined the Veteran and provided the August 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an addendum opinion from another appropriate mental health professional (preferably, a psychiatrist or psychologist) based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination, by psychiatrist or psychologist, if deemed necessary in the judgment of the individual  designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Following a review of the entire record (to include any psychological testing results), the physician should identify all psychiatric disability(ies) other than PTSD-to include bipolar disorder and polysubstance abuse disorder-currently present or present at any time pertinent to the current claim (even if currently asymptomatic or resolved). 

For each such diagnosed acquired psychiatric disorder other than PTSD, the examiner  should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that  such disorder (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to the Veteran's military service.  

If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder other than PTSD, he or she should reconcile such findings with the determinations of the March 2013 and the August 2014 VA examiners.

In addressing the above, the examiner must consider and discuss the pertinent medical records, to include the in-service treatment and personnel records; the March 2013 and August 2014 VA DBQs; and VA medical records.  The physician must also consider and discuss  the Veteran's oral and written assertions, to include assertions as to the  nature, onset, and continuity of psychiatric symptoms.  In particular, the examiner should address the Veteran's assertions that his in- and post-service drug and alcohol use represent his attempts to self-medicate his psychiatric symptoms. 

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


